Exhibit 10.34

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of January 22, 2004 between Neal Goldberg
(“Executive”) and THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware
corporation (“Employer”).

 

SECTION 1

 


EMPLOYMENT OF EXECUTIVE


 


1.01.        EMPLOYER HEREBY AGREES TO EMPLOY EXECUTIVE AND EXECUTIVE HEREBY
AGREES TO BE AND REMAIN IN THE EMPLOY OF EMPLOYER UPON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH.

 

SECTION 2

 


EMPLOYMENT PERIOD


 


2.01.        THE TERMS OF EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT (THE
“EMPLOYMENT PERIOD”) SHALL COMMENCE ON JANUARY 22, 2004 (THE “COMMENCEMENT
DATE”) AND SHALL CONTINUE UNLESS TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 5.

 

SECTION 3

 


DUTIES


 


3.01.        GENERALLY.              DURING THE EMPLOYMENT PERIOD, EXECUTIVE (I)
SHALL BE EMPLOYED AS PRESIDENT OF EMPLOYER, (II) SHALL SERVE AS A MEMBER OF THE
EXECUTIVE MANAGEMENT COMMITTEE OF EMPLOYER, (III) SHALL DEVOTE ALL OF HIS
BUSINESS TIME AND ATTENTION TO THE BUSINESS AND AFFAIRS OF EMPLOYER AND OTHER
ENTERPRISES CONTROLLED BY, OR UNDER COMMON CONTROL WITH, EMPLOYER (COLLECTIVELY,
“COMPANY”), AND (IV) SHALL USE HIS BEST EFFORTS, SKILLS AND ABILITIES IN THE
DILIGENT AND FAITHFUL PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, EXECUTIVE SHALL HAVE THE RIGHT TO (I) ENGAGE IN
PERSONAL INVESTMENT ACTIVITIES FOR HIMSELF AND HIS FAMILY AND (II) ENGAGE IN
CHARITABLE AND CIVIC ACTIVITIES, PROVIDED THE OUTSIDE ACTIVITIES SET FORTH IN
(I) AND (II) HEREOF DO NOT INTERFERE WITH EXECUTIVE’S PERFORMANCE OF HIS DUTIES
AND RESPONSIBILITIES HEREUNDER.  IN NO EVENT SHALL EXECUTIVE SERVE AS AN OFFICER
OR DIRECTOR OF ANY OTHER BUSINESS CORPORATION OR AS A GENERAL PARTNER OF ANY
PARTNERSHIP EXCEPT WITH THE PRIOR WRITTEN APPROVAL OF THE CHIEF EXECUTIVE
OFFICER OF EMPLOYER. 

 

1

--------------------------------------------------------------------------------


 


3.02.        REPORTING.             EXECUTIVE SHALL REPORT DIRECTLY TO THE CHIEF
EXECUTIVE OFFICER OF EMPLOYER.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE WILL BE
SUBJECT TO ALL OF THE WRITTEN POLICIES, RULES AND REGULATIONS OF WHICH EXECUTIVE
IS GIVEN NOTICE APPLICABLE TO SENIOR EXECUTIVES OF EMPLOYER AND WILL COMPLY WITH
ALL DIRECTIONS AND INSTRUCTIONS OF THE CHAIRMAN OF THE BOARD AND THE CHIEF
EXECUTIVE OFFICER.

 

SECTION 4

 


COMPENSATION


 


4.01.        COMPENSATION, GENERALLY.   FOR ALL SERVICES RENDERED AND REQUIRED
TO BE RENDERED BY EXECUTIVE UNDER THIS AGREEMENT, EMPLOYER SHALL PAY TO
EXECUTIVE DURING AND WITH RESPECT TO THE EMPLOYMENT PERIOD, AND EXECUTIVE AGREES
TO ACCEPT (IN FULL PAYMENT), BASE SALARY AND PERFORMANCE BONUS, ALL AS MORE
FULLY DESCRIBED ON EXHIBIT A (COLLECTIVELY, THE “COMPENSATION”).


 


4.02.        OTHER BENEFITS.     DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL
BE ELIGIBLE TO RECEIVE SUCH BENEFITS THAT THE EMPLOYER GENERALLY MAKES AVAILABLE
TO EMPLOYER’S SENIOR EXECUTIVES FROM TIME TO TIME (OTHER THAN THOSE BENEFITS
PROVIDED UNDER OR PURSUANT TO SEPARATELY NEGOTIATED INDIVIDUAL EMPLOYMENT
AGREEMENTS OR ARRANGEMENTS).  EXECUTIVE’S BASE SALARY SHALL CONSTITUTE THE
COMPENSATION ON THE BASIS OF WHICH THE AMOUNT OF EXECUTIVE’S BENEFITS UNDER ANY
SUCH PLAN OR PROGRAM SHALL BE FIXED AND DETERMINED.


 


4.03.        EXPENSE REIMBURSEMENT.    EMPLOYER SHALL REIMBURSE EXECUTIVE FOR
ALL BUSINESS EXPENSES REASONABLY INCURRED BY HIM IN THE PERFORMANCE OF HIS
DUTIES UNDER THIS AGREEMENT UPON HIS PRESENTATION, NOT LESS FREQUENTLY THAN
MONTHLY, OF SIGNED, ITEMIZED ACCOUNTS OF SUCH EXPENDITURES ALL IN ACCORDANCE
WITH EMPLOYER’S PROCEDURES AND POLICIES AS ADOPTED AND IN EFFECT FROM TIME TO
TIME AND APPLICABLE TO ITS SENIOR EXECUTIVES.


 


4.04.        VACATIONS.             EXECUTIVE SHALL BE ENTITLED TO THREE WEEKS
VACATION WITH ADDITIONAL VACATION AS APPROVED BY THE CHIEF EXECUTIVE OFFICER,
EACH TWELVE-MONTH PERIOD WORKED, WHICH VACATION WILL ACCRUE RATABLY OVER THE
COURSE OF SUCH TWELVE-MONTH PERIOD, WHICH SHALL BE TAKEN AT SUCH TIME OR TIMES
AS MAY BE APPROVED BY THE CHIEF EXECUTIVE OFFICER AND SHALL NOT UNREASONABLY
INTERFERE WITH EXECUTIVE’S PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


4.05.        OPTIONS. EXECUTIVE SHALL BE GRANTED STOCK OPTIONS TO PURCHASE
300,000 SHARES OF COMMON STOCK OF THE COMPANY AT AN EXERCISE PRICE EQUAL TO THE
FAIR MARKET VALUE (AS THAT TERM IS DEFINED IN THE COMPANY’S CURRENT STOCK OPTION
PLAN) OF THE COMPANY’S COMMON STOCK AS OF THE CLOSE OF BUSINESS ON THE
COMMENCEMENT DATE AND PURSUANT TO THE VESTING SCHEDULE SET FORTH BELOW.  SUBJECT
TO SECTION 6.02, EXECUTIVE SHALL VEST IN THE STOCK OPTIONS GRANTED ABOVE IN
ACCORDANCE WITH THE FOLLOWING SCHEDULE: 60,000 SHARES ON JANUARY 31, 2005 AND
60,000 SHARES ON EACH OF THE NEXT FOUR ANNIVERSARIES THEREOF.

 

SECTION 5

 


TERMINATION OF EMPLOYMENT PERIOD


 


5.01.        TERMINATION WITHOUT CAUSE.              AT ANY TIME DURING THE
EMPLOYMENT PERIOD, BY NOTICE TO THE OTHER, EMPLOYER OR EXECUTIVE MAY TERMINATE
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT WITHOUT CAUSE. SUCH NOTICE SHALL
SPECIFY THE EFFECTIVE DATE OF TERMINATION, WHICH IN THE CASE OF TERMINATION BY
EXECUTIVE, SHALL NOT BE LESS THAN 30 DAYS AFTER THE DATE OF SUCH NOTICE.


 


5.02.        BY EMPLOYER: CAUSE.           AT ANY TIME DURING THE EMPLOYMENT
PERIOD, BY NOTICE TO EXECUTIVE, EMPLOYER MAY TERMINATE EXECUTIVE’S EMPLOYMENT
UNDER THIS AGREEMENT “FOR CAUSE,” EFFECTIVE IMMEDIATELY. SUCH NOTICE SHALL
SPECIFY THE CAUSE FOR TERMINATION. FOR THE PURPOSES OF THIS SECTION 5.02, “FOR
CAUSE” MEANS:


 


(I)            A BREACH BY EXECUTIVE OF ANY OF THE MATERIAL PROVISIONS OF THIS
AGREEMENT THAT EXECUTIVE FAILS TO REMEDY OR CEASE WITHIN TEN (10) BUSINESS DAYS
AFTER NOTICE THEREOF TO EXECUTIVE; OR


 


(II)           ANY CONDUCT, ACTION OR BEHAVIOR BY EXECUTIVE THAT HAS OR MAY
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE REPUTATION OR
INTERESTS OF THE COMPANY OR EXECUTIVE; OR


 


(III)          THE COMMISSION BY EXECUTIVE OF AN ACT INVOLVING MORAL TURPITUDE,
DISHONESTY OR FRAUD, OR THE ENGAGEMENT IN ANY OTHER WILLFUL OR INTENTIONAL
MISCONDUCT, WHETHER OR NOT IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT HEREUNDER;
OR


 


(IV)          EXECUTIVE SHALL HAVE COMMITTED AN ACT CONSTITUTING A FELONY UNDER
THE LAWS OF THE UNITED STATES OR ANY STATE OR POLITICAL SUBDIVISION THEREOF.

 

3

--------------------------------------------------------------------------------


 

5.03.        Disability.              If during the Employment Period, Executive
becomes incapable of fulfilling his obligations hereunder because of injury or
physical or mental illness, and such incapacity exists for a period of at least
120 consecutive days or for shorter periods aggregating at least 180 days during
any period of twelve consecutive months (“Disability”), Employer may, upon at
least fifteen days’ prior written notice to Executive, terminate Executive’s
employment under this Agreement.  The Disability of Executive shall be
determined by an independent physician acceptable to both Employer and Executive
or his representative.

 

SECTION 6

 


TERMINATION COMPENSATION


 


6.01.        ENTITLEMENT TO PAYMENT UPON TERMINATION WITHOUT CAUSE.  SUBJECT TO
THE PROVISIONS OF SECTIONS 6.02 AND 9.08, IF EXECUTIVE’S EMPLOYMENT HEREUNDER IS
TERMINATED BY EMPLOYER PURSUANT TO SECTION 5.01, EXECUTIVE TERMINATES HIS
EMPLOYMENT WITH EMPLOYER PURSUANT TO SECTION 5.01 FOR “GOOD REASON,” OR
EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY REASON FOLLOWING A CHANGE OF
CONTROL AS DEFINED IN SECTION 8, EXECUTIVE SHALL BE ENTITLED TO CONTINUATION OF
HIS BASE SALARY FOR A PERIOD OF ONE (1) YEAR FOLLOWING SUCH TERMINATION, SUBJECT
TO EXECUTION OF A SEPARATION AGREEMENT AND GENERAL RELEASE (THE TERMS OF WHICH
SHALL BE CONSISTENT WITH THIS AGREEMENT) IN A FORM REASONABLY SATISFACTORY TO
EMPLOYER.  THE AMOUNT TO BE PAID PURSUANT TO THIS SECTION 6.01 IS REFERRED TO AS
THE “TERMINATION COMPENSATION” AND THE PERIOD FOR WHICH SUCH COMPENSATION IS TO
BE PAID IS REFERRED TO AS THE “RELEVANT PERIOD”.  FOR PURPOSES OF THIS SECTION
6.01, “GOOD REASON” SHALL MEAN: (1) A RELOCATION OF EMPLOYER’S HEADQUARTERS
OUTSIDE THE NEW YORK CITY METROPOLITAN AREA; (2) A DEMOTION OF EXECUTIVE’S
POSITION, A MATERIAL, ADVERSE CHANGE IN EXECUTIVE’S DUTIES AND RESPONSIBILITIES,
OR AN ADVERSE CHANGE IN EXECUTIVE’S REPORTING AS SET FORTH IN PARAGRAPH 3.02;
(3) EMPLOYER’S FAILURE TO PAY ANY AMOUNT OR BENEFITS WHEN DUE, WHICH FAILURE IS
NOT CURED WITHIN TEN (10) BUSINESS DAYS AFTER NOTICE TO EMPLOYER; (4) EMPLOYER’S
MATERIAL BREACH OF THIS AGREEMENT WHICH BREACH IS NOT CURED WITHIN TEN (10)
BUSINESS DAYS AFTER NOTICE TO EMPLOYER; OR (5) EZRA DABAH NO LONGER HOLDS THE
POSITION OF CHIEF EXECUTIVE OFFICER OF EMPLOYER.  SUCH TERMINATION COMPENSATION
SHALL BE PAID TO EXECUTIVE IN EQUAL CONSECUTIVE MONTHLY INSTALLMENTS DURING THE
RELEVANT PERIOD, WITH THE FIRST SUCH INSTALLMENT PAID ON THE FIRST DAY OF THE
MONTH NEXT FOLLOWING THE EFFECTIVE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT
HEREUNDER.

 

4

--------------------------------------------------------------------------------


 


6.02.        STOCK OPTIONS UPON TERMINATION.  IN THE EVENT EXECUTIVE’S
EMPLOYMENT HEREUNDER IS TERMINATED BY EMPLOYER PURSUANT TO SECTION 5.01 OR
EXECUTIVE TERMINATES HIS EMPLOYMENT WITH EMPLOYER PURSUANT TO SECTION 5.01 FOR
“GOOD REASON,” (I) THE STOCK OPTIONS SCHEDULED TO VEST PURSUANT TO SECTION 4.05
ON THE NEXT ANNIVERSARY DATE FOLLOWING THE DATE OF TERMINATION OF EXECUTIVE’S
EMPLOYMENT, WHICH NUMBER OF SHARES SHALL BE PRORATED BASED ON THE DATE OF
TERMINATION OF EXECUTIVE’S EMPLOYMENT, SHALL IMMEDIATELY VEST, AND (II)
EXECUTIVE SHALL HAVE A PERIOD OF THREE MONTHS DURING WHICH ANY VESTED OPTIONS
HELD BY EXECUTIVE MAY BE EXERCISED (AT THE CONCLUSION OF WHICH PERIOD ANY
UNEXERCISED OPTIONS SHALL PERMANENTLY EXPIRE).  IN THE EVENT THAT EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY EMPLOYER PURSUANT TO SECTION 5.02 OR EXECUTIVE
VOLUNTARILY TERMINATES HIS EMPLOYMENT FOR ANY REASON OTHER THAN “GOOD REASON”,
(I) ALL STOCK OPTIONS PREVIOUSLY GRANTED TO EXECUTIVE THAT HAVE NOT YET VESTED
SHALL BE FORFEITED, AND (II) EXECUTIVE SHALL HAVE A PERIOD OF THREE MONTHS
DURING WHICH ANY VESTED OPTIONS HELD BY EXECUTIVE MAY BE EXERCISED (AT THE
CONCLUSION OF WHICH PERIOD ANY UNEXERCISED OPTIONS SHALL PERMANENTLY EXPIRE). 
IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EMPLOYER OR EXECUTIVE
FOR ANY REASON FOLLOWING A CHANGE IN CONTROL AS DEFINED IN SECTION 8, (I) ALL
STOCK OPTIONS PREVIOUSLY GRANTED TO EXECUTIVE THAT HAVE NOT YET VESTED SHALL
VEST IMMEDIATELY; AND (II) EXECUTIVE SHALL HAVE A PERIOD OF THREE MONTHS DURING
WHICH ANY VESTED OPTIONS HELD BY EXECUTIVE MAY BE EXERCISED (AT THE CONCLUSION
OF WHICH PERIOD ANY UNEXERCISED OPTIONS SHALL PERMANENTLY EXPIRE).   IN THE
EVENT THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EMPLOYER BY REASON OF
DISABILITY PURSUANT TO SECTION 5.03, OR IF EXECUTIVE DIES, (I) ALL STOCK OPTIONS
PREVIOUSLY GRANTED TO EXECUTIVE THAT HAVE NOT YET VESTED SHALL VEST IMMEDIATELY,
AND (II) EXECUTIVE (OR HIS ESTATE OR PERSONAL REPRESENTATIVE) SHALL HAVE A
PERIOD OF TWELVE MONTHS DURING WHICH ANY VESTED OPTIONS HELD BY EXECUTIVE MAY BE
EXERCISED (AT THE CONCLUSION OF WHICH PERIOD ANY UNEXERCISED OPTIONS SHALL
PERMANENTLY EXPIRE).


 


6.03.        NO OTHER TERMINATION COMPENSATION. EXECUTIVE SHALL NOT BE ENTITLED
TO ANY BENEFIT OR COMPENSATION FOLLOWING TERMINATION OF HIS EMPLOYMENT
HEREUNDER, EXCEPT AS SET FORTH IN THIS SECTION 6 AND SECTION 8.01, IF
APPLICABLE.

 

5

--------------------------------------------------------------------------------


 

SECTION 7

 


LOCATION OF EXECUTIVE’S ACTIVITIES


 


7.01.        PRINCIPAL PLACE OF BUSINESS.               EXECUTIVE’S PRINCIPAL
PLACE OF BUSINESS IN THE PERFORMANCE OF HIS DUTIES AND OBLIGATIONS UNDER THIS
AGREEMENT SHALL BE IN THE NEW YORK METROPOLITAN AREA, WHICH INCLUDES SECAUCUS,
NEW JERSEY. FOR SO LONG AS EMPLOYER’S HEADQUARTERS ARE LOCATED IN THE NEW YORK
CITY METROPOLITAN AREA, EXECUTIVE’S PRINCIPAL PLACE OF BUSINESS SHALL BE LOCATED
AT SUCH HEADQUARTERS.


 


7.02.        TRAVEL.  NOTWITHSTANDING THE PROVISIONS OF SECTION 7.01, EXECUTIVE
WILL ENGAGE IN SUCH TRAVEL AND SPEND TIME IN OTHER PLACES AS MAY BE NECESSARY OR
APPROPRIATE IN FURTHERANCE OF HIS DUTIES HEREUNDER.

 

SECTION 8

 


CHANGE IN CONTROL


 


8.01.        EFFECT OF CHANGE IN CONTROL.               IF A CHANGE IN CONTROL
(AS HEREINAFTER DEFINED) SHALL OCCUR AND IF EXECUTIVE IS TERMINATED BY EMPLOYER
OR EXECUTIVE FOR ANY REASON, ALL OUTSTANDING STOCK OPTIONS UNDER THE STOCK
OPTION PLAN SHALL IMMEDIATELY VEST AND EXECUTIVE SHALL BE ENTITLED TO ALL THE
PAYMENTS IN SECTION 6.01.

 

As used in this Agreement, “Change in Control” means the occurrence during the
Term of any of the following events:


 


(I)            THE SALE TO ANY PURCHASER OF (A) ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE EMPLOYER OR (B) CAPITAL STOCK REPRESENTING MORE THAN 50% OF THE
STOCK OF THE EMPLOYER ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF
THE EMPLOYER; OR


 


(II)           THE MERGER OR CONSOLIDATION OF THE EMPLOYER WITH ANOTHER
CORPORATION IF, IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, LESS THAN A
MAJORITY OF THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE SURVIVING OR
RESULTING CORPORATION IN SUCH MERGER OR CONSOLIDATION IS HELD, DIRECTLY OR
INDIRECTLY, IN THE AGGREGATE BY THE HOLDERS IMMEDIATELY PRIOR TO SUCH
TRANSACTION OF THE OUTSTANDING SECURITIES OF THE EMPLOYER; OR

 

6

--------------------------------------------------------------------------------


 


(III)          THERE IS A REPORT FILED ON SCHEDULE 13D OR SCHEDULE 14D-1 (OR ANY
SUCCESSOR SCHEDULE, FORM, OR REPORT OR ITEM THEREIN), EACH PROMULGATED PURSUANT
TO THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”),
DISCLOSING THAT ANY PERSON (AS THE TERM “PERSON” IS USED IN SECTION 13(D)(3) OR
SECTION 14(D) (2) OF THE EXCHANGE ACT) HAS BECOME THE BENEFICIAL OWNER (AS THE
TERM “BENEFICIAL OWNER” IS DEFINED UNDER RULE 13D-3 OR ANY SUCCESSOR RULE OR
REGULATION PROMULGATED UNDER THE EXCHANGE ACT) OF SECURITIES REPRESENTING 50% OR
MORE OF THE COMBINED VOTING POWER OF THE VOTING STOCK OF EMPLOYER; OR


 


(IV)          EMPLOYER FILES A REPORT OR PROXY STATEMENT WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO THE EXCHANGE ACT DISCLOSING IN RESPONSE TO FORM
8-K OR SCHEDULE 14A (OR ANY SUCCESSOR SCHEDULE, FORM, OR REPORT OR ITEM THEREIN)
THAT A CHANGE IN CONTROL OF EMPLOYER HAS OCCURRED OR WILL OCCUR IN THE FUTURE
PURSUANT TO ANY THEN EXISTING CONTRACT OR TRANSACTION.

 

SECTION 9

 


EXCLUSIVITY OF SERVICES, CONFIDENTIAL

 


INFORMATION AND RESTRICTIVE COVENANTS


 


9.01.        EXCLUSIVITY OF SERVICES; USE OF NAME.              DURING THE
EMPLOYMENT PERIOD AND CONTINUING THROUGH THE FIRST ANNIVERSARY OF THE DATE IN
WHICH EXECUTIVE CEASES TO BE AN EMPLOYEE OF THE COMPANY (THE “COVENANT PERIOD”),
EXECUTIVE WILL NOT:


 


(I)            PROMOTE, PARTICIPATE OR ENGAGE IN ANY BUSINESS ON BEHALF OF ANY
DIRECT COMPETITOR OF THE COMPANY, WHETHER EXECUTIVE IS ACTING AS OWNER, PARTNER,
STOCKHOLDER, EMPLOYEE, BROKER, AGENT, PRINCIPAL, TRUSTEE, CORPORATE OFFICER,
DIRECTOR, CONSULTANT OR IN ANY OTHER CAPACITY WHATSOEVER; PROVIDED, HOWEVER,
THAT THIS WILL NOT PREVENT EXECUTIVE FROM HOLDING FOR INVESTMENT UP TO 1% OF ANY
CLASS OF STOCK OR OTHER SECURITIES QUOTED OR DEALT IN ON A RECOGNIZED STOCK
EXCHANGE OR ON NASDAQ.  FOR PURPOSES OF THIS SECTION, A DIRECT COMPETITOR OF THE
COMPANY MEANS (A) ANY DIVISION OF THE GAP, INC. OR ANY PERSON UNDER COMMON
CONTROL WITH THE GAP, INC. THAT IS ENGAGED IN THE RETAIL SALE OF CHILDREN’S
APPAREL, (B) ANY DIVISION OF THE LIMITED, INC. OR ANY PERSON UNDER COMMON
CONTROL WITH THE LIMITED, INC. THAT IS ENGAGED IN THE RETAIL SALE OF CHILDREN’S
APPAREL, (C) GYMBOREE OR KIDS R US OR ANY PERSON

 

7

--------------------------------------------------------------------------------


 


UNDER COMMON CONTROL WITH GYMBOREE OR KIDS R US, AS THE CASE MAY BE, OR (D) ANY
OTHER PERSON ENGAGED IN THE RETAIL SALE OF CHILDREN’S APPAREL.


 


(II)           DIRECTLY OR INDIRECTLY EMPLOY (OTHER THAN ON BEHALF OF THE
COMPANY), SOLICIT OR ENTICE AWAY ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES; OR


 


(III)          TAKE ANY ACTION TO INTERFERE, DIRECTLY OR INDIRECTLY, WITH THE
GOODWILL OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR INDUCE OR ATTEMPT TO
INDUCE ANY PERSON DOING BUSINESS WITH THE COMPANY TO CEASE DOING BUSINESS WITH
THE COMPANY; OR


 


(IV)          USE THE NAME OF THE COMPANY OR ITS SUBSIDIARIES IN THE CONDUCT OF
ANY BUSINESS ACTIVITIES (EXCEPT IN FURTHERANCE OF THE COMPANY’S BUSINESS) OR FOR
EXECUTIVE’S PERSONAL USE WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


9.02.        CONFIDENTIAL AND PROPRIETARY INFORMATION; WORK PRODUCT; WARRANTY.

 

A.             CONFIDENTIALITY.     EXECUTIVE ACKNOWLEDGES AND AGREES THAT THERE
ARE CERTAIN TRADE SECRETS AND CONFIDENTIAL AND PROPRIETARY INFORMATION
(COLLECTIVELY, “CONFIDENTIAL INFORMATION”) WHICH HAVE BEEN DEVELOPED BY THE
COMPANY AND WHICH ARE USED BY THE COMPANY IN ITS BUSINESS.  CONFIDENTIAL
INFORMATION SHALL INCLUDE, WITHOUT LIMITATION:  (I) CUSTOMER LISTS AND SUPPLIER
LISTS; (II) THE DETAILS OF THE COMPANY’S RELATIONSHIPS WITH ITS CUSTOMERS,
INCLUDING THE FINANCIAL RELATIONSHIP WITH A CUSTOMER; (III) THE COMPANY’S
MARKETING AND DEVELOPMENT PLANS, BUSINESS PLANS; AND (IV) OTHER INFORMATION
PROPRIETARY TO THE COMPANY’S BUSINESS.  EXECUTIVE SHALL NOT, AT ANY TIME DURING
OR AFTER HIS EMPLOYMENT HEREUNDER, USE OR DISCLOSE SUCH CONFIDENTIAL
INFORMATION, EXCEPT TO AUTHORIZED REPRESENTATIVES OF THE COMPANY OR AS REQUIRED
IN THE PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER.  EXECUTIVE
SHALL RETURN ALL COMPANY PROPERTY, SUCH AS COMPUTERS, SOFTWARE AND CELL PHONES,
AND DOCUMENTS (AND ANY COPIES INCLUDING IN MACHINE OR HUMAN-READABLE FORM), TO
THE COMPANY WHEN HIS EMPLOYMENT TERMINATES.  EXECUTIVE SHALL NOT BE REQUIRED TO
KEEP CONFIDENTIAL ANY INFORMATION, WHICH IS OR BECOMES PUBLICLY AVAILABLE OR IS
ALREADY IN HIS POSSESSION (UNLESS OBTAINED FROM THE COMPANY).  FURTHER,
EXECUTIVE SHALL BE FREE TO USE AND EMPLOY HIS GENERAL SKILLS, KNOW-HOW AND
EXPERTISE, AND TO USE, DISCLOSE AND EMPLOY ANY GENERALIZED IDEAS, CONCEPTS,
KNOW-HOW, METHODS, TECHNIQUES OR SKILLS, INCLUDING THOSE GAINED OR LEARNED
DURING THE COURSE OF THE PERFORMANCE OF ANY SERVICES

 

8

--------------------------------------------------------------------------------


 

HEREUNDER, SO LONG AS HE APPLIES SUCH INFORMATION WITHOUT DISCLOSURE OR USE OF
ANY CONFIDENTIAL INFORMATION.  EXECUTIVE HEREBY ACKNOWLEDGES THAT HIS EMPLOYMENT
UNDER THIS AGREEMENT DOES NOT CONFLICT WITH, OR BREACH ANY EXISTING
CONFIDENTIALITY, NON-COMPETITION OR OTHER AGREEMENT TO WHICH EXECUTIVE IS A
PARTY OR TO WHICH HE MAY BE SUBJECT.

 

B.             WORK PRODUCT.  EXECUTIVE AGREES THAT ALL COPYRIGHTS, PATENTS,
TRADE SECRETS OR OTHER INTELLECTUAL PROPERTY RIGHTS ASSOCIATED WITH ANY IDEAS,
CONCEPTS, TECHNIQUES, INVENTIONS, PROCESSES, OR WORKS OF AUTHORSHIP DEVELOPED OR
CREATED BY HIM DURING HIS EMPLOYMENT BY THE COMPANY AND FOR A PERIOD OF 6 MONTHS
THEREAFTER, THAT (I) RELATE, WHETHER DIRECTLY OR INDIRECTLY, TO THE COMPANY’S
ACTUAL OR ANTICIPATED BUSINESS, RESEARCH OR DEVELOPMENT OR (II) ARE DERIVED FROM
ANY WORK PERFORMED BY EXECUTIVE ON THE COMPANY’S BEHALF, SHALL, TO THE EXTENT
POSSIBLE, BE CONSIDERED WORKS MADE FOR HIRE WITHIN THE MEANING OF THE COPYRIGHT
ACT (17 U.S.C. § 101 ET. SEQ.) (THE “WORK PRODUCT”).  ALL WORK PRODUCT SHALL BE
AND REMAIN THE PROPERTY OF THE COMPANY.  TO THE EXTENT THAT ANY SUCH WORK
PRODUCT MAY NOT, UNDER APPLICABLE LAW, BE CONSIDERED WORKS MADE FOR HIRE,
EXECUTIVE HEREBY GRANTS, TRANSFERS, ASSIGNS, CONVEYS AND RELINQUISHES, AND
AGREES TO GRANT, TRANSFER, ASSIGN, CONVEY AND RELINQUISH FROM TIME TO TIME, ON
AN EXCLUSIVE BASIS, ALL OF HIS RIGHT, TITLE AND INTEREST IN AND TO THE WORK
PRODUCT TO THE COMPANY IN PERPETUITY OR FOR THE LONGEST PERIOD OTHERWISE
PERMITTED BY LAW.  CONSISTENT WITH HIS RECOGNITION OF THE COMPANY’S ABSOLUTE
OWNERSHIP OF ALL WORK PRODUCT, EXECUTIVE AGREES THAT HE SHALL (I) NOT USE ANY
WORK PRODUCT FOR THE BENEFIT OF ANY PARTY OTHER THAN THE COMPANY AND (II)
PERFORM SUCH ACTS AND EXECUTE SUCH DOCUMENTS AND INSTRUMENTS AS THE COMPANY MAY
NOW OR HEREAFTER DEEM REASONABLY NECESSARY OR DESIRABLE TO EVIDENCE THE TRANSFER
OF ABSOLUTE OWNERSHIP OF ALL WORK PRODUCT TO THE COMPANY; PROVIDED, HOWEVER, IF
FOLLOWING TEN (10) BUSINESS DAYS’ WRITTEN NOTICE FROM THE COMPANY, EXECUTIVE
REFUSES, OR IS UNABLE, DUE TO DISABILITY, INCAPACITY, OR DEATH, TO EXECUTE SUCH
DOCUMENTS RELATING TO THE WORK PRODUCT, HE HEREBY APPOINTS ANY OF THE COMPANY’S
OFFICERS AS HIS ATTORNEY-IN-FACT TO EXECUTE SUCH DOCUMENTS ON HIS BEHALF.  THIS
AGENCY IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE WITHOUT THE COMPANY’S
PRIOR WRITTEN CONSENT.

 

C.             WARRANTY.              EXECUTIVE REPRESENTS AND WARRANTS TO THE
COMPANY THAT (I) THERE ARE NO CLAIMS THAT WOULD ADVERSELY AFFECT HIS ABILITY TO
ASSIGN ALL RIGHT, TITLE AND INTEREST IN AND TO THE WORK PRODUCT TO THE COMPANY;
(II) THE WORK PRODUCT DOES NOT VIOLATE ANY PATENT, COPYRIGHT OR OTHER
PROPRIETARY RIGHT OF ANY THIRD PARTY;

 

9

--------------------------------------------------------------------------------


 

 (III) EXECUTIVE HAS THE LEGAL RIGHT TO GRANT THE COMPANY THE ASSIGNMENT OF HIS
INTEREST IN THE WORK PRODUCT AS SET FORTH IN THIS AGREEMENT; AND (IV) HE HAS NOT
BROUGHT AND WILL NOT BRING TO HIS EMPLOYMENT HEREUNDER, OR USE IN CONNECTION
WITH SUCH EMPLOYMENT, ANY TRADE SECRET, CONFIDENTIAL OR PROPRIETARY INFORMATION
OF ANOTHER, OR COMPUTER SOFTWARE, EXCEPT FOR SOFTWARE THAT HE HAS A RIGHT TO USE
FOR THE PURPOSE FOR WHICH IT SHALL BE USED, IN HIS EMPLOYMENT HEREUNDER.


 


9.03.        INJUNCTIVE RELIEF.  EXECUTIVE ACKNOWLEDGES THAT A BREACH OR
THREATENED BREACH OF ANY OF THE TERMS SET FORTH IN THIS SECTION 9 SHALL RESULT
IN AN IRREPARABLE AND CONTINUING HARM TO THE COMPANY FOR WHICH THERE SHALL BE NO
ADEQUATE REMEDY AT LAW.  THE COMPANY SHALL, WITHOUT POSTING A BOND, BE ENTITLED
TO OBTAIN INJUNCTIVE AND OTHER EQUITABLE RELIEF, IN ADDITION TO ANY OTHER
REMEDIES AVAILABLE TO THE COMPANY.


 


9.04.        ESSENTIAL AND INDEPENDENT AGREEMENTS.  IT IS UNDERSTOOD BY THE
PARTIES HERETO THAT EXECUTIVE’S OBLIGATIONS AND THE RESTRICTIONS AND REMEDIES
SET FORTH IN THIS SECTION 9 ARE ESSENTIAL ELEMENTS OF THIS AGREEMENT AND THAT
BUT FOR HIS AGREEMENT TO COMPLY WITH AND/OR AGREE TO SUCH OBLIGATIONS,
RESTRICTIONS AND REMEDIES, THE COMPANY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT OR EMPLOYED HIM.  EXECUTIVE’S OBLIGATIONS AND THE RESTRICTIONS AND
REMEDIES SET FORTH IN THIS SECTION 9 ARE INDEPENDENT AGREEMENTS AND THE
EXISTENCE OF ANY CLAIM OR CLAIMS BY HIM AGAINST THE COMPANY UNDER THIS AGREEMENT
OR OTHERWISE WILL NOT EXCUSE HIS BREACH OF ANY OF HIS OBLIGATIONS OR AFFECT THE
RESTRICTIONS AND REMEDIES SET FORTH UNDER THIS SECTION 9.


 


9.05.        SURVIVAL OF TERMS; REPRESENTATIONS.  OBLIGATIONS UNDER THIS SECTION
9 HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE TERMINATION
OF EXECUTIVE’S EMPLOYMENT.  EXECUTIVE ACKNOWLEDGES THAT HE IS SOPHISTICATED IN
BUSINESS, AND THAT THE RESTRICTIONS AND REMEDIES SET FORTH IN THIS SECTION 9 DO
NOT CREATE AN UNDUE HARDSHIP ON HIM AND WILL NOT PREVENT HIM FROM EARNING A
LIVELIHOOD.  HE FURTHER ACKNOWLEDGES THAT HE HAS HAD A SUFFICIENT PERIOD OF TIME
WITHIN WHICH TO REVIEW THIS AGREEMENT, INCLUDING THIS SECTION 9, WITH AN
ATTORNEY OF HIS CHOICE AND HE HAS DONE SO TO THE EXTENT HE DESIRED.  EXECUTIVE
AND THE COMPANY AGREE THAT THE RESTRICTIONS AND REMEDIES CONTAINED IN THIS
SECTION 9 ARE REASONABLE AND NECESSARY TO PROTECT THE COMPANY’S LEGITIMATE
BUSINESS INTERESTS REGARDLESS OF THE REASON FOR OR CIRCUMSTANCES GIVING RISE TO
SUCH TERMINATION AND THAT HE AND THE COMPANY INTEND THAT SUCH RESTRICTIONS AND
REMEDIES SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE BY LAW. 
EXECUTIVE AGREES THAT GIVEN THE SCOPE OF

 

10

--------------------------------------------------------------------------------


 


THE COMPANY’S BUSINESS AND THE SOPHISTICATION OF THE INFORMATION HIGHWAY, ANY
FURTHER GEOGRAPHIC LIMITATION ON SUCH REMEDIES AND RESTRICTIONS WOULD DENY THE
COMPANY THE PROTECTION TO WHICH IT IS ENTITLED HEREUNDER.  IF IT SHALL BE FOUND
BY A COURT OF COMPETENT JURISDICTION THAT ANY SUCH RESTRICTION OR REMEDY IS
UNENFORCEABLE BUT WOULD BE ENFORCEABLE IF SOME PART THEREOF WERE DELETED OR
MODIFIED, THEN SUCH RESTRICTION OR REMEDY SHALL APPLY WITH SUCH MODIFICATION AS
SHALL BE NECESSARY TO MAKE IT ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER LAW.


 


9.06.        MUTUALLY NON-DISPARAGEMENT.          NEITHER EXECUTIVE NOR SENIOR
EXECUTIVES OF EMPLOYER WILL MAKE OR AUTHORIZE ANY PUBLIC STATEMENT DISPARAGING
THE OTHER IN ITS OR HIS BUSINESS INTERESTS AND AFFAIRS. NOTWITHSTANDING THE
FOREGOING, NEITHER PARTY SHALL BE (I) REQUIRED TO MAKE ANY STATEMENT THAT IT OR
HE BELIEVES TO BE FALSE OR INACCURATE, OR (II) RESTRICTED IN CONNECTION WITH ANY
LITIGATION, ARBITRATION OR SIMILAR PROCEEDING OR WITH RESPECT TO ITS RESPONSE TO
ANY LEGAL PROCESS.


 


9.07.        OTHER DUTIES OF EMPLOYEE DURING AND AFTER EMPLOYMENT
PERIOD.               BOTH DURING AND AFTER THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL, UPON REASONABLE NOTICE, FURNISH SUCH INFORMATION AS MAY BE IN HIS
POSSESSION TO, AND COOPERATE WITH, THE COMPANY AS MAY REASONABLY BE REQUESTED BY
THE COMPANY IN CONNECTION WITH ANY LITIGATION IN WHICH THE COMPANY IS OR MAY BE
A PARTY.


 


9.08.        BREACHES OF PROVISIONS.      IF EXECUTIVE BREACHES ANY OF THE
PROVISIONS OF THIS SECTION 9 THEN, AND IN ANY SUCH EVENT, IN ADDITION TO OTHER
REMEDIES AVAILABLE TO EMPLOYER, EXECUTIVE SHALL NOT BE ENTITLED TO ANY
TERMINATION COMPENSATION, INCLUDING ANY TERMINATION COMPENSATION MADE TO HIM
HEREUNDER PRIOR TO EMPLOYER’S DISCOVERY OF SUCH BREACH.

 

SECTION 10

 


MISCELLANEOUS


 


10.01.      NOTICES. ANY NOTICE, CONSENT, OR AUTHORIZATION REQUIRED OR PERMITTED
TO BE GIVEN PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND SENT TO THE PARTY
FOR OR TO WHOM INTENDED, AT THE ADDRESS OF SUCH PARTY SET FORTH BELOW, BY
CERTIFIED MAIL, POSTAGE PAID, OR AT SUCH OTHER ADDRESS AS EITHER PARTY SHALL
DESIGNATE BY NOTICE GIVEN TO THE OTHER IN THE MANNER PROVIDED HEREIN.

 

11

--------------------------------------------------------------------------------


 

If to Employer:

 

 

 

Attention:

Steven Balasiano, Esq.

 

 

Vice President & General Counsel

 

 

The Children’s Place Retail Stores, Inc.

 

 

915 Secaucus Road

 

 

Secaucus, NJ 07094

 

 

 

With Copies to:

 

 

 

 

Ezra Dabah

 

 

Chairman/Chief Executive Officer

 

 

The Children’s Place Retail Stores, Inc.

 

 

915 Secaucus Road

 

 

Secaucus, NJ 07094

 

 

 

If to Executive:

 

Neal Goldberg

 

 

8 Camelot Drive

 

 

Livingston, NJ 07039

 

 

 

With Copies to:

 

Hollis Gonerka Bart, Esq.

 

 

McGuire Woods LLP

 

 

65 E. 55th Street

 

 

New York, NY 10022


 


10.02.      TAXES.                     EMPLOYER IS AUTHORIZED TO WITHHOLD FROM
PAYMENTS MADE HEREUNDER TO EXECUTIVE SUCH AMOUNTS FOR INCOME TAX, SOCIAL
SECURITY, UNEMPLOYMENT COMPENSATION AND OTHER JUDGMENT OF EMPLOYER TO COMPLY
WITH APPLICABLE LAWS AND REGULATIONS.


 


10.03.      GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN.


 


10.04.      HEADINGS.              ALL DESCRIPTIVE HEADINGS IN THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE ONLY AND SHALL BE DISREGARDED IN CONSTRUING OR
APPLYING ANY PROVISION OF THIS AGREEMENT.  SHOULD ANY PROVISION OF THIS
AGREEMENT

 

12

--------------------------------------------------------------------------------


 


REQUIRE JUDICIAL INTERPRETATION, THE COURT INTERPRETING OR CONSTRUING THE SAME
SHALL NOT CONSTRUE THE PROVISION AGAINST ANY PARTY BY REASON OF THE RULE OF
INTERPRETATION THAT A DOCUMENT IS TO BE CONSTRUED MORE STRICTLY AGAINST THE
PARTY WHO PREPARED THE SAME.


 


10.05.      WAIVER OF BREACH.                THE WAIVER BY EITHER PARTY OF A
BREACH OF ANY PROVISION OF THIS AGREEMENT BY THE OTHER PARTY MUST BE IN WRITING
AND SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY OTHER OR SUBSEQUENT
BREACH BY SUCH OTHER PARTY.


 


10.06.      ASSIGNMENT.         THIS AGREEMENT IS PERSONAL IN ITS NATURE AND THE
PARTIES SHALL NOT, WITHOUT THE CONSENT OF THE OTHER, ASSIGN OR TRANSFER THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER; PROVIDED, HOWEVER, THAT
EMPLOYER MAY ASSIGN THIS AGREEMENT TO ANY OF ITS AFFILIATES OR IN CONNECTION
WITH THE REORGANIZATION, MERGER OR SALE OF EMPLOYER OR THE SALE OF SUBSTANTIALLY
ALL THE ASSETS OF EMPLOYER, AND THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF, AND BE BINDING UPON, EACH SUCCESSOR OF EMPLOYER , WHETHER BY
MERGER, CONSOLIDATION, TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, OR
OTHERWISE.


 


10.07.      COUNTERPARTS.        THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


10.08.      SEVERABILITY.          IF ANY PROVISION OF THIS AGREEMENT OR PART
THEREOF, IS HELD TO BE UNENFORCEABLE, THE REMAINDER OF SUCH PROVISIONS OF THIS
AGREEMENT, AS THE CASE MAY BE, SHALL NEVERTHELESS REMAIN IN FULL FORCE AND
EFFECT.


 


10.09.      ENTIRE AGREEMENT AND INTEGRATION.    THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN EMPLOYER AND EXECUTIVE WITH RESPECT
TO THE SUBJECT MATTER HEREOF. SUCH AGREEMENT SUPERSEDES ANY PRIOR AGREEMENT
BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF.

 

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

 

 

By:

/s/ Ezra Dabah

 

 

 

EZRA DABAH

 

 

 

 

 

 

 

 

/s/ Neal Goldberg

 

 

 

NEAL GOLDBERG

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

COMPENSATION

 

1.             Base Salary:         At the initial rate of $625,000 per year,
payable in equal installments not less frequently than monthly during each year
of the Employment Period. Base Salary shall be subject to annual review by the
Compensation Committee.

 

2.             Performance Bonus:          Following each Bonus Period (as
defined below), Executive shall be entitled to receive a Performance Bonus based
upon the Operating Income of Employer during such Bonus Period. The Performance
Bonus for each such Period will be payable within 90 days after the end of such
period. The amount of the Performance Bonus for each Bonus Period will be equal
to a product equal to (a) Executive’s semi-annual Base Salary, times (b) 50%,
times (c) the Bonus Percentage (as hereinafter defined). The following
provisions shall apply to determinations relating to Performance Bonus.

 

“Bonus Percentage” shall mean, for each Bonus Period, a percentage for such
period that is determined based upon Operating Income in accordance with a
schedule adopted by the Board for all senior executives prior to commencement of
such period or as soon thereafter as possible, except that the Bonus percentage
shall be not more than 200% for any Bonus Period.

 

“Bonus Period” shall mean each of the two periods of approximately six months
duration within each fiscal year of the Employer, one beginning on the first day
of the fiscal year and ending on this Saturday on or nearest (whether following
or preceding) July 31, of the calendar year in which it commenced, and the other
beginning on the Sunday following such Saturday and ending on the last day of
such fiscal year.

 

“Operating Income” shall mean, for each Bonus Period, the operating income of
Employer for such period as determined in accordance with generally accepted
accounting principles. The amount of Operating Income shall be determined by the
Compensation Committee, with respect to the Bonus Period ending on approximately
July 31st and January 31st of each year.

 

3.             Guaranteed Performance Bonus:    Executive shall be entitled to a
minimum Performance Bonus of $156,250 during the Bonus Period ending on July 31,
2004.

 

15

--------------------------------------------------------------------------------